DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on January 4, 2021, with respect to unpatentability over the prior art combination of Jacobsen et al. and Casazza et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-10 and 12 has been withdrawn. 
Applicant’s arguments, see page 8, filed on January 4, 2021, with respect to unpatentability over the prior art combination of Jacobsen et al., Casazza et al., and Bagepalli have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-10 and 12 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 6-8, and 10-12 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a nacelle for a wind turbine as recited by independent claim 1, comprising: 
a pressure source for generating an overpressure inside the inner volume of the nacelle, the pressure source including an inlet at the outer surface for receiving the cooling flow and an outlet for delivering the cooling flow in the inner volume; and 

wherein the at least one heat exchanger includes an inner surface receiving the cooling flow from the inner volume and an outer surface for delivering a heated flow to an ambient environment surrounding the nacelle.
Dependent claims 2, 6-8, and 10-12 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        January 14, 2021